Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 08 September 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-15 have been canceled.
2. No new Claims have been added.
3. Claims 16-22 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 16-22 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of accelerating hair growth, does not reasonably provide enablement for the method of preventing alopecia, has been withdrawn. The claims have been amended as method of treating claims.
6. The rejection of Claim(s) 16-18 and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Kohno (US 2009/0104295 A1) has been withdrawn in view of the amendment to independent claim 16. Both rhein and chrysophanol have been deleted from the Markush group of active agents. Kohno does not teach the use of rhaponticin and physicon-8-O-d-glucopyranoside in its method.
7. The rejection of Claim(s) 18-19 under 35 U.S.C. 103 as being unpatentable over Kohno (US 2009/0104295 A1) has been withdrawn in view of the amendments and applicant’s remarks. Rhaponticin and physicon-8-O-d-glucopyranoside have the basic skeleton of the compounds of Khono. However, the substitutions and their placement are different. There is no suggestion or motivation in Khona to use the compounds in amended claim 16 in the claimed method.
	Claims 16-22 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 08 September 2022 wherein the limitations in pending claims 16-22 have been amended. The claims have been amended as method of treating and rhein and chrysophanol have been deleted as active agents from the Markush group in claim 16. Dependent claims 18-19 have been amended to recite chrysophanol as an additional agent. Support is seen at paras 0010, 0014, 0035 and examples in the published application US 20210268009.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites at least two of the compounds in the method of claim 16. The recitation ‘at least’ indicates that more than two compounds can be used. However, claim 16 recites only two compounds as active agents. It is not clear what applicant intends.
Claim 18 recites chrysophanol as an active agent. However, in claim 16 chrysophanol has been deleted. This also applies to claim 19. Clarification is needed. Also, in claims 18-19 the term ‘the’ appearing before the active agents should be deleted. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites at least two of the compounds in the method of claim 16. The recitation ‘at least’ indicates that more than two compounds can be used. However, claim 16 recites only two compounds as active agents. Claim 17 does not further limit parent claim 16.
Claim 18 recites chrysophanol as an active agent. However, in claim 16 chrysophanol has been deleted. This also applies to claim 19. Both claims 18 and 19 do not further limit parent claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiro (JP 2001072552 A; Machine English translation; newly cited necessitated by amendment).
Yasuhiro’s invention is drawn to obtain a composition containing a stilbene compound which is useful for the purpose suppressing hair loss and promoting hair growth (paras 0001-0002 and 0004; the method of claim 16). The preferred stilbene compound is of general formula (I) and a specific example is rhaponticin (Description, paras 0011 and 0035; active agent recited in claim 16). The active ingredient is present in an amount of 0.001% to 5% by weight (see Description, further down after the teaching of rhaponticin; as in claim 20).
The method of Yasihiro also reads on claims 21-22. The wherein clause in claims 21-22 merely recites the intended result of a process step positively recited. See MPEP 2111.04. Therefore, the method of Yasuhiro anticipates the claimed method herein.
Therefore, Yasuhiro anticipates claims 16 and 20-22
Claim 16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (WO 2016021872 A1; Machine English Translation; cited in IDS filed 10/27/2022; necessitated by amendment).
Su’s invention is drawn to a composition comprising herb extract for improving hair growth and improvement of dermal papilla cells (page 1, first para; page 3, third full para). One of the herb from which the extract is obtained is Sewage enemy (polygonum multiflorum; page 3, last para; page 7, part 3). The active agents include chrysophanol, rhein and physicon-8-O--D-glucoside (page 8, third full para). Therefore, the extract from this herb is a composition comprising physicon-8-O--D-glucoside (as in the method of claim 16). According to Su the compositions of its invention when applied as hair tonic showed hair loss reduction and hair restoration (page 17, first para; page 18, last para; method of claim 16).
The method of Su also reads on claims 21-22. The wherein clause in claims 21-22 merely recites the intended result of a process step positively recited. See MPEP 2111.04. Therefore, the method of Su anticipates the claimed method herein.
Therefore, Su anticipates claims 16 and 21-22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP 2001072552 A; Machine English translation; newly cited necessitated by amendment) in view of Su (WO 2016021872 A1; Machine English Translation; cited in IDS filed 10/27/2022; necessitated by amendment).
The teachings of Yasuhiro and Su are set forth above. There is no express suggestion to use a composition comprising both rhaponticin and physicon-8-O--D-glucoside as in claim 17 and the composition comprising the ingredients as in claims 18 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a composition comprising both rhaponticin and physicon-8-O--D-glucoside as in claim 17 and a composition comprising the ingredient combinations as in claims 18-19 since the prior art teaches the use of a composition comprising the ingredients individually.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A) and (G) above are seen to be applicable here since based on the prior art teachings rhaponticin and physicon-8-O--D-glucoside, rhein and chrysophanol are known in the art to be useful for treating alopecia or accelerating hair growth in the scalp of a subject individually. Therefore, it would be obvious to administer a composition comprising the combination of ingredients as in the methods of claims 17-19.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. The artisan would have a reasonable expectation of success that the administration of a composition comprising the combination of ingredients as in claims 17-19 would provide an enhanced effect in the method compared to the individual compositions. This also provides the motivation for using the claimed compositions as in claims 17-19.
It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).




Conclusion
1. Pending claims 16-22 are rejected.
2. Claims 1-15 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623